Exhibit 10.1

Execution Version

Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed.  Double asterisks denote omissions.

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of September 26, 2019 (the “Amendment Effective Date”), is made among Nabriva
Therapeutics Public Limited Company, a public limited company incorporated in
Ireland under registration number 599588 and having its registered office at
25-28 North Wall Quay, Dublin 1, Ireland (“Parent”), Nabriva Therapeutics
Ireland Designated Activity Company, a designated activity company incorporated
in Ireland under registration number 612454 and having its registered office at
Suite 510, Regus Dublin Airport, Skybridge House, Dublin Airport, Swords, County
Dublin, Ireland (“Nabriva Ireland”; together with Parent, individually and
collectively, jointly and severally, the “Borrower”), Nabriva Therapeutics GmbH,
a limited liability company (Gesellschaft mit beschränkter Haftung) incorporated
under the laws of the Republic of Austria, having its seat in Vienna and its
registered address at Leberstraße 20, 1110 Vienna, and registered with the
companies’ register (Firmenbuch) of the commercial court of Vienna
(Handelsgericht Wien) under registration number 269261 y (“Nabriva Austria”),
Nabriva Therapeutics US, Inc., a Delaware corporation (“Nabriva US”), Zavante
Therapeutics, Inc., a Delaware corporation (“Zavante”; together with Nabriva
Austria and Nabriva US, collectively referred to as the “Guarantors” and each, a
“Guarantor”), Hercules Capital, Inc. , a Maryland corporation, in its capacity
as administrative agent and collateral agent for itself and Lender (in such
capacity, together with its successors and assigns in such capacity, “Agent”).

The Loan Parties, the Lenders and Agent are parties to a Loan and Security
Agreement dated as of December 20, 2018 (as amended, restated or modified from
time to time, the “Loan and Security Agreement”).  Loan Parties have requested
that the Lenders agree to certain consents and amendments to the Loan and
Security Agreement.  The Lenders have agreed to such request, subject to the
terms and conditions hereof.

Accordingly, the parties hereto agree as follows:

SECTION 1        Definitions; Interpretation.

(a)          Terms Defined in Loan and Security Agreement.  All capitalized
terms used in this Amendment (including in the recitals hereof) and not
otherwise defined herein shall have the meanings assigned to them in the Loan
and Security Agreement.

(b)          Interpretation.  The rules of interpretation set forth in the last
paragraph of Section 1.1 of the Loan and Security Agreement shall be applicable
to this Amendment and are incorporated herein by this reference.

SECTION 2        Amendments to the Loan and Security Agreement.

(a)          The Loan and Security Agreement shall be amended as follows
effective as of the Amendment Effective Date:

(i)           New Definitions.  The following definitions are added to Section
1.1 in their proper alphabetical order:

“First Amendment” means that certain First Amendment to Loan and Security
Agreement, dated as of the First Amendment Effective Date, by and among
Borrower, the Guarantors, Agent and the lenders party thereto.

“First Amendment Effective Date” means September 26, 2019.

(ii)          Amended and Restated Definitions.  The following definitions are
hereby amended and restated as follows:

 

 



1



 

“Performance Milestone 2” means satisfaction of each of the following events:
(a) no Event of Default shall have occurred and be continuing (b) Borrower or
any other Loan Party shall have received the approval from the FDA of the NDA
for CONTEPO for the treatment of complicated urinary tract infections, with a
label generally consistent with the target label included in Borrower’s NDA
filing and (c) receipt by Borrower on or after September 12, 2019 and on or
before [**], of at least $[**] of Net Financing Proceeds (provided however,
underwriting fees, sales commissions and transaction expenses for equity
financings shall not be net out of Net Financing Proceeds for purposes of this
requirement).

“Performance Milestone 5” means satisfaction of each of the following
events:  (a) no Event of Default shall have occurred and be continuing, (b)
achievement of Performance Milestone 1, (c) achievement of Performance Milestone
2 and (d) Borrower shall have recognized no less than $[**] in trailing six
month Net Product Revenue from commercial sales of CONTEPO and lefamulin as of
the last day of any month as of or prior to December 2021.

“Unrestricted Cash” means Cash held by the Loan Parties in account(s) subject to
an Account Control Agreement or a Foreign Account Pledge Agreement in favor of
Agent.

(iii)         Section 2.2(a).  Section 2.2(a) is hereby amended and restated as
follows:

(a)          Advances.  Subject to the terms and conditions of this Agreement,
Lender will severally (and not jointly) make in an amount not to exceed its
respective Term Commitment, and Borrower agrees to draw, a Term Loan Advance of
$25,000,000 on the Closing Date (the “Tranche 1 Advance”).  Subject to the terms
and conditions of this Agreement, beginning on the date Borrower achieves
Performance Milestone 1 and continuing through September 30, 2019, Borrower may
request and Lender shall make an additional Term Loan Advance in a principal
amount of $10,000,000 (the “Tranche 2 Advance”).  Subject to the terms and
conditions of this Agreement, beginning on the date Borrower achieves
Performance Milestone 2 and continuing through June 15, 2020, Borrower may
request and Lender shall make an additional Term Loan Advance in an aggregate
principal amount of $5,000,000 (the “Tranche 3 Advance”).  Subject to the terms
and conditions of this Agreement, beginning on the later of January 1, 2020 and
the date Borrower achieves Performance Milestone 3 and continuing through
December 31, 2020, Borrower may request and Lender shall make an additional Term
Loan Advance in a principal amount of $10,000,000 (the “Tranche 4
Advance”).  Subject to the terms and conditions of this Agreement, beginning on
the later of July 1, 2020 and the date Borrower achieves Performance Milestone 4
and continuing through June 30, 2021, Borrower may request and Lender shall make
an additional Term Loan Advance in a principal amount of $15,000,000 (the
“Tranche 5 Advance”).  Subject to the terms and conditions of this Agreement,
beginning on the later of January 1, 2021 and the date Borrower achieves
Performance Milestone 5 and continuing through December 15, 2021, Borrower may
request and Lender shall make an additional Term Loan Advance in a principal
amount of $5,000,000 (the “Tranche 6 Advance”).  Subject to the terms and
conditions of this Agreement and conditioned on approval by Lender’s investment
committee in its sole discretion, beginning on the date determined by Lender’s
investment committee and continuing through December 31, 2021, Borrower may
request an additional Term Loan Advance in an aggregate principal amount of
$5,000,000 (the “Tranche 7 Advance”).  The aggregate outstanding Term Loan
Advances may be up to the Maximum Term Loan Amount.  For the avoidance of doubt,
each Advance will be available on the terms stated herein, without regard to the
drawdown of any of the Tranche 2 Advance, Tranche 3 Advance, Tranche 4 Advance,
Tranche 5 Advance and Tranche 6 Advance.

(iv)         Section 11.2(c).  Section 11.2(c) is hereby amended and restated as
follows:





2



 

“(c)         If to Loan Parties:

Nabriva Therapeutics Public Limited Company

Attention: General Counsel

1000 Continental Drive, Suite 600

King of Prussia, PA 19406

Email: [**]

Telephone: [**]

With a copy (which shall not constitute notice) to:

Foley & Lardner LLP

111 Huntington Avenue

Boston, MA  02199-7610

Attn: Jamie N. Class

jclass@foley.com

Tel: (617) 225-3111”

(b)          References Within Loan and Security Agreement.  Each reference in
the Loan and Security Agreement to “this Agreement” and the words “hereof,”
“herein,” “hereunder,” or words of like import, shall mean and be a reference to
the Loan and Security Agreement as amended by this Amendment.

SECTION 3        Conditions of Effectiveness.  The effectiveness of Section 2 of
this Amendment shall be subject to the satisfaction of each of the following
conditions precedent:

(a)          Fees and Expenses.  The Loan Parties shall have paid (i) all
invoiced costs and expenses then due under the Loan Documents, and (ii) all
other invoiced fees, costs and expenses, if any, due and payable as of the
Amendment Effective Date under the Loan and Security Agreement.

(b)          This Amendment.  Agent shall have received this Amendment, executed
by Agent, the Lenders and the Loan Parties.

(c)          Representations and Warranties; No Default.  On the Amendment
Effective Date, after giving effect to the amendment of the Loan and Security
Agreement contemplated hereby:

(i)           The representations and warranties contained in Section 4 shall be
true and correct on and as of the Amendment Effective Date as though made on and
as of such date; and

(ii)          There exist no Events of Default or events that with the passage
of time would result in an Event of Default.

SECTION 4        Representations and Warranties.  To induce the Lenders to enter
into this Amendment, Each Loan Party hereby confirm, as of the date hereof, (a)
that the representations and warranties made by it in Section 6 of the Loan and
Security Agreement and in the other Loan Documents are true and correct in all
material respects, except to the extent such representations and warranties
expressly relate to an earlier date; (b) that there has not been and there does
not exist a Material Adverse Change; (c) that the information included in the
Perfection Certificate delivered to Agent on the Closing Date remains true and
correct; (d) Lender has and shall continue to have valid, enforceable and
perfected first-priority liens, on and security interests in the Collateral and
all other collateral heretofore granted by such Loan Party to Lender, pursuant
to the Loan Documents or otherwise granted to or held by Lender; (e) the
agreements and obligations of such Loan Party contained in the Loan Documents
and in this Amendment constitute the legal, valid and binding obligations of
such Loan Party, enforceable against such Loan Party in accordance with their
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by the application of general principles
of equity; and (f) the execution, delivery and performance of this Amendment by
such Loan Party will not violate any law, rule, regulation, order, contractual
obligation or organizational document of such Loan Party and will not result in,
or require, the creation or imposition of any lien, claim or encumbrance of any
kind on any of its properties or





3



 

revenues.  For the purposes of this Section 4, each reference in Section 6 of
the Loan and Security Agreement to “this Agreement,” and the words “hereof,”
“herein,” “hereunder,” or words of like import in such Section, shall mean and
be a reference to the Loan and Security Agreement as amended by this Amendment.

SECTION 5        Post-Closing.  Notwithstanding any provision herein or in the
Loan Documents to the contrary, to the extent not actually delivered on or prior
to the Amendment Effective Date, Borrower shall deliver to Agent (or its
designated agent):

(a)          By October 4, 2019, a Foreign Account Pledge Agreement with respect
to Deposit Account or investment account number [**] maintained [**] or an
affiliate of the foregoing (the “[**]”), in form and substance reasonably
satisfactory to Agent; provided that if such Foreign Account Pledge Agreement is
not delivered by October 4, 2019, Borrower shall hold no more than $[**] in such
account at any time thereafter, unless and until such a Foreign Account Pledge
Agreement is delivered to the Agent.

SECTION 6        Miscellaneous.

(a)          Consent.

(i)           Agent hereby consents to the updated projections delivered by
Borrower to Agent on August 26, 2019 qualifying as the “Forecast” as defined in
the Loan Agreement. 

(ii)          Each of the Agent and Lenders hereby confirm their respective
consent, effective as of May 2, 2019, to the relocation of certain of the
Borrower’s assets to the [**] prior to the date here, notwithstanding any other
provision of the Loan Documents, subject only to the requirement set forth in
Section 5 hereof.

(b)          Performance Milestone 1.  Each of the undersigned hereby agrees
that Performance Milestone 1 was satisfied as of August 19, 2019.

(c)          Loan Documents Otherwise Not Affected; Reaffirmation; No Novation.

(i)           Except as expressly amended pursuant hereto or referenced herein,
the Loan and Security Agreement and the other Loan Documents shall remain
unchanged and in full force and effect and are hereby ratified and confirmed in
all respects.  The Lenders’ and Agent’s execution and delivery of, or acceptance
of, this Amendment shall not be deemed to create a course of dealing or
otherwise create any express or implied duty by any of them to provide any other
or further amendments, consents or waivers in the future.

(ii)          Each Loan Party hereby expressly (1) reaffirms, ratifies and
confirms its Obligations under the Loan Agreement and the other Loan Documents,
(2) reaffirms, ratifies and confirms the grant of security under Section 3.1 of
the Loan and Security Agreement, (3) reaffirms that such grant of security in
the Collateral secures all Obligations under the Loan and Security Agreement,
and with effect from (and including) the Amendment Effective Date, such grant of
security in the Collateral: (x) remains in full force and effect notwithstanding
the amendments expressly referenced herein; and (y) secures all Obligations
under the Loan and Security Agreement, as amended by this Amendment, and the
other Loan Documents, (4) agrees that this Amendment shall be a “Loan Document”
under the Loan Agreement and (5) agrees that the Loan Agreement and each other
Loan Document shall remain in full force and effect following any action
contemplated in connection herewith.

(iii)         This Amendment is not a novation and the terms and conditions of
this Amendment shall be in addition to and supplemental to all terms and
conditions set forth in the Loan Documents. Nothing in this Amendment is
intended, or shall be construed, to constitute an accord and satisfaction of any
Loan Party’s Obligations under or in connection with the Loan and Security
Agreement and any other Loan Document or to modify, affect or impair the
perfection or continuity of Agent’s security interest in, (on behalf of itself
and the Lenders) security titles to or other liens on any Collateral for the
Obligations.





4



 

(d)          Conditions.  For purposes of determining compliance with the
conditions specified in Section 3, each Lender that has signed this Amendment
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless Agent shall have
received notice from such Lender prior to the Amendment Effective Date
specifying its objection thereto.

(e)          Release.  In consideration of the agreements of Agent and each
Lender contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Loan Party, on
behalf of itself and its successors, assigns, and other legal representatives,
hereby fully, absolutely, unconditionally and irrevocably releases, remises and
forever discharges Agent and each Lender, and its successors and assigns, and
its present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which Borrower, or
any of its successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment for
or on account of, or in relation to, or in any way in connection with the Loan
Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto.  Borrower understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.  Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

(f)           No Reliance.  Borrower hereby acknowledges and confirms to Agent
and the Lenders that Borrower is executing this Amendment on the basis of its
own investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.

(g)          Costs and Expenses.  Borrower agrees to pay to Agent within ten
(10) days of its receipt of an invoice (or on the Amendment Effective Date to
the extent invoiced on or prior to the Amendment Effective Date), the
out-of-pocket costs and expenses of Agent and the Lenders party hereto,
including the reasonable fees and disbursements of counsel to Agent and the
Lenders party hereto, in connection with the negotiation, preparation, execution
and delivery of this Amendment and any other documents to be delivered in
connection herewith on the Amendment Effective Date or after such date.

(h)          Binding Effect.  This Amendment binds and is for the benefit of the
successors and permitted assigns of each party.

(i)           Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO
THE CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAWS
OTHER THAN THE LAWS OF THE STATE OF NEW YORK), INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE
COLLATERAL.

(j)           Complete Agreement; Amendments.  This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements with respect to such subject matter.  All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Amendment and the Loan
Documents merge into this Amendment and the Loan Documents.

(k)          Severability of Provisions.  Each provision of this Amendment is
severable from every other provision in determining the enforceability of any
provision.





5



 

(l)           Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Amendment.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, portable document format (.pdf) or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof.

(m)         Loan Documents. This Amendment and the documents related thereto
shall constitute Loan Documents.

[Balance of Page Intentionally Left Blank; Signature Pages Follow]

 

 



6



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

BORROWER:

Nabriva Therapeutics Public Limited Company

GIVEN under the COMMON SEAL of

NABRIVA THERAPEUTICS PUBLIC LIMITED COMPANY

and DELIVERED as a DEED:

/s/ Gary Sender

 

Gary Sender

 

Authorised Signatory

 

 





 



 

Nabriva Therapeutics Ireland Designated Activity Company

SIGNED AND DELIVERED as a Deed

for and on behalf of

NABRIVA THERAPEUTICS IRELAND DESIGNATED ACTIVITY COMPANY

by its lawfully appointed attorney

GARY SENDER

 

/s/ Gary Sender

 

 

Signature of Attorney

 

 

in the presence of:

 

/s/ illegible

 

Signature of Witness

 

 

Attorney

 

Occupation of Witness

 

 

1000 Continental Drive, King of Prussia, PA

 

Address of Witness

 

 





 



 

 

GUARANTORS:

 

 

 

NABRIVA THERAPEUTICS GMBH

 

 

 

 

 

 

By:

/s/ Gary Sender

 

Name:

Gary Sender

 

Title:

Authorized Signatory

 

 

 

NABRIVA THERAPEUTICS US, INC.

 

 

 

 

 

 

By:

/s/ Gary Sender

 

Name:

Gary Sender

 

Title:

Treasurer

 

 

 

ZAVANTE THERAPEUTICS, INC.

 

 

 

 

 

 

By:

/s/ Gary Sender

 

Name:

Gary Sender

 

Title:

Treasurer

 





 



 

 

AGENT:

 

 

 

HERCULES CAPITAL, INC.,

 

as Agent

 

 

 

 

 

 

By:

/s/ Jennifer Choe

 

Name:

Jennifer Choe

 

Title:

Assistant General Counsel

 





 



 

 

LENDER:

 

 

 

HERCULES CAPITAL, INC.,

 

as Lender

 

 

 

 

 

 

By:

/s/ Jennifer Choe

 

Name:

Jennifer Choe

 

Title:

Assistant General Counsel

 

 

